Citation Nr: 0915519	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  08-23 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center and Regional 
Office in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for degenerative joint and 
menisci disease and retropatellar syndrome of the right knee, 
claimed as secondary to service-connected degenerative joint 
disease chondromalacia of the medial femoral condyle of the 
left knee and/or osteoarthritis of both ankles.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and G.K.



ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from January 1975 to January 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.  

Procedural history

The Veteran's claims of entitlement to service connection for 
degenerative joint and menisci disease and retropatellar 
syndrome of the right knee [hereinafter right knee 
disability], claimed as secondary to service-connected 
degenerative joint disease chondromalacia of the medial 
femoral condyle of the left knee and/or osteoarthritis of 
both ankles was denied in an August 2007RO rating decision.  
In September 2007, the Veteran expressed his disagreement 
with that decision and requested review by a DRO.  A DRO 
conducted a de novo review of the claim and rendered a 
decision in a January 2008 statement of the case (SOC) which 
was also unfavorable to the claim.  After the Veteran 
submitted additional evidence, the DRO provided the Veteran 
with a March 2008 supplemental statement of the case (SSOC) 
which, again, was unfavorable to the Veteran's claim.  The 
Veteran perfected his appeal in July 2008 with the timely 
submission of a VA form 9.  

In February 2009, the Veteran testified at a personal 
hearing, conducted via videoconferencing equipment, which was 
chaired by the undersigned.  A transcript of that hearing has 
been associated with the Veteran's VA claims folder. 


FINDING OF FACT

Resolving doubt in his favor, the competent medical evidence 
of record establishes an etiological relationship between the 
Veteran's currently diagnosed right knee disability and his 
service-connected degenerative joint disease chondromalacia 
of the medial femoral condyle of the left knee and/or 
osteoarthritis of both ankles.


CONCLUSION OF LAW

Service connection for a right knee disability is granted.  
38 U.S.C.A. § 1110, (West 2002); 38 C.F.R. § 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for a 
right knee disability, claimed as secondary to service-
connected degenerative joint disease chondromalacia of the 
medial femoral condyle of the left knee and/or osteoarthritis 
of both ankles.  

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

A VCAA notice letter was sent to the Veteran regarding his 
service connection claim in June 2007.  This letter appears 
to be adequate.  The Board need not, however, discuss in 
detail the sufficiency of the VCAA notice letter in light of 
the fact that the Board is granting the claim.  Any potential 
error on the part of VA in complying with the provisions of 
the VCAA has essentially been rendered moot by the Board's 
grant of the benefit sought on appeal.

The Board also notes the Veteran has been provided notice 
regarding degree of disability and effective date as required 
by the recent decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) in the above-referenced June 2007 
letter.  As discussed in detail below, the Board is granting 
the Veteran's claim.  It is not the Board's responsibility to 
assign a disability rating or an effective date in the first 
instance.  The Board is confident that if required, the 
Veteran will be afforded any additional appropriate notice 
needed under Dingess.  

Relevant law and regulations

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A Veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also 38 C.F.R. § 3.102 (2008).  When 
a Veteran seeks benefits and the evidence is in relative 
equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Analysis

As an initial matter, the Board notes the Veteran has 
asserted his claim for service connection on both a direct 
and a secondary basis.  As will be discussed below, the Board 
is granting the Veteran's claim on the basis of secondary 
service connection, and thus, any direct service connection 
claim is moot.  Accordingly, the Board's discussion below 
will focus on secondary service connection.  

With respect to the first element under Wallin, x-rays 
completed in conjuncture with a July 2007 VA compensation and 
pension (C & P) examination reflect mild osteoarthritis of 
the right knee and patellafemoral joint and a August 2006 
Magnetic Resonance Imaging (MRI) conducted by M.S., M.D. 
provides a diagnosis of advanced degenerative joint disease 
and joint effusion of the right knee.  Accordingly, Wallin 
element (1) has been met.  

Concerning Wallin element (2), a service-connected 
disability, it is well documented that the Veteran is 
currently service connected for degenerative joint disease of 
the left knee with chondromalacia of the medial femoral 
condyle and osteoarthritis of both ankles.  Consequently, 
Wallin element (2) has been demonstrated.  

With respect to crucial element (3), medical evidence of a 
nexus between the service-connected disease or injury and the 
current disability, the Board notes that there are two 
medical nexus opinions of record; the July 2007 VA C & P 
medical opinion which states that the examiner was unable to 
resolve the issue of a medical nexus without resorting to 
mere speculation; and a February 2008 medical opinion from 
T.J.B., M.D. which is favorable to the Veteran's claim.  

In particular, the July 2007 VA C & P opinion states 
"Considering the fact that there is conflicting 
documentation in regards to orthopedic concerns in the 
records of the electronic records versus the records in the 
claims folder, and considering that for the past 25 years, 
the Veteran has worked exclusively in cabinet making causing 
a significant lower extremity joint strain, and considering 
the fact that this examiner believes that the Veteran is 
being entirely truthful and honest in his claim, leaves me 
with a dilemma.  Therefore, with consideration of all of 
these facts and also considering that only until recently has 
there been documentation of significant right knee 
complaints, I am unable to resolve this issue without 
resorting to mere speculation."  See the July 2007 VA C & P 
opinion.  

On the contrary, the February 2008 medical opinion from 
T.J.B., M.D., who has been the Veteran's doctor for 15 years 
and has also performed two surgeries on the Veteran's left 
knee, states in great detail how the Veteran's " . . .right 
knee problems are as likely as not related to injury while 
[the Veteran] was in the Navy because of his symptoms and 
length of duration.  We are currently treating [the Veteran] 
with a series of Synvisc injections as his knee has become 
more degenerative over time and he does have advancing 
arthritis in that knee, secondary to previous injury as 
likely as not encountered in the Navy."  See February 2008 
medical opinion from T.J.B., M.D.  There are no other medical 
nexus opinions of record.  

Furthermore, the undersigned, having reviewed the record and 
the testimony provided by his hearing, finds the Veteran to 
be credible.  Similarly, the evidence concerning a medical 
nexus opinion is at least in equipoise.  Accordingly, the 
Board concludes that the Veteran's right knee disability is 
related to in-service injury to include injury to his left 
knee and/or secondary to service connected left knee and 
bilateral ankle disabilities.  Wallin element (3), and 
therefore all required elements, has been demonstrated.  

In summary, for reasons and bases expressed above, the Board 
concludes that service connection for a right knee disability 
is warranted.  The benefit sought on appeal is granted.  


ORDER

Entitlement to service connection for a right knee disability 
is granted.  



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


